                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 IN RE:                                         §           CASE NO. 18-11137-HCM
      HOLLY HARRINGTON                          §
                                                §
                                                §
       Debtor                                   §           CHAPTER 13

              TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS
This pleading requests relief that may be adverse to your interests.

No hearing will be conducted on this recommendation concerning claims (or its treatment
of any claim) unless a written response is filed within twenty-one (21) days from the date of
service.

A timely response is necessary for a hearing to be held. If no response is timely filed, the
treatment of claims reflected in the recommendation shall be deemed approved by the
court without further hearing or order.

By order of the Court, the Trustee's Recommendation Concerning Claims shall set a bar
date for objection to claims, for contesting the validity or priority of liens, and for
challenging the priority of claims. The bar date shall be the twenty-first (21st) day after
the service of the Recommendation of Claims. Any objection, motion or adversary
contesting the validity or priority of any claim reflected in this Recommendation
Concerning Claims may not be filed after the expiration of the bar date except upon leave
of the Court after motion requesting such leave and upon notice of hearing to the Chapter
13 Trustee, the Debtor, the Debtor's counsel, and all parties in interest.


TO THE HONORABLE H. CHRISTOPHER MOTT, UNITED STATES BANKRUPTCY
JUDGE.
       Comes now Deborah B. Langehennig, Chapter 13 Trustee (hereinafter "Trustee"), and
making this her recommendation concerning claims, would respectfully show the Court as
follows:

                                                I.

       The time for filing claims in this proceeding has expired. The Trustee has reviewed all of
the claims filed in this proceeding. Attached is a Schedule containing the Trustee's
recommendation as to various matters concerning claims, including the amount and classification
of each creditor's claim(s). The dividend paid to allowed general unsecured claims to be paid
through the plan is currently 100%. Pursuant to the confirmed plan, the Trustee shall receive her
administrative claim of no less than 10% of the confirmed plan base.
                                                   II.

       If a party in interest disagrees with any of the Trustee's recommendations, such party may
file a response to the Trustee's Recommendation, or may file an objection to any disputed claim
listed on the attached schedule. Responses and objections must be filed within twenty-one (21)
days from the date of service hereof. Each claim for which there is no response or objection filed
within twenty-one (21) days from the date of service hereof will be treated as listed in the
attached schedule.

                                                   III.

       If the Plan provides that the Trustee is to disburse the ongoing mortgage payment, the
Trustee will disburse pursuant to the provisions of the Plan, the Proof of Claim and attached
exhibits, and any notices filed by the creditor.

                                                   IV.

                 NOTICE OF BAR DATE FOR OBJECTIONS TO CLAIMS
       Responses to the Trustee's recommendation or additional objections to claims must be
filed within twenty-one (21) days from the date of service hereof with the United States
Bankruptcy Clerk, 903 San Jacinto, Suite 322, Austin, TX 78701 and served on the appropriate
parties pursuant to the Bankruptcy Rules.



                                                   Respectfully submitted,
                                                   /s/ Deborah B. Langehennig
                                                   Deborah B. Langehennig
                                                   6201 Guadalupe Street
                                                   Austin, TX 78752
                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS


  IN RE:    HOLLY HARRINGTON
                                                               Schedule of Claims

                                                             Case Number:      18-11137-HCM

Trustee   Creditor Name and Address     Account Number             Amount      Classification/Comments
Claim ID#
    2     AMERICAN EXPRESS NATIONAL BANK5001                     $31,892.78    UNSECURED
          % BECKET AND LEE LLP                  Treatment of Claim:            CLAIM FILED
          PO BOX 3001                    GENERAL UNSECURED CLAIM               INTEREST RATE: 0.00%
          MALVERN, PA 19355-0701

   3     CAPITAL ONE BANK USA NA            0612                  $10,157.40   UNSECURED
         BY AMERICAN INFOSOURCE LP AS             Treatment of Claim:          CLAIM FILED
         AGENT                               GENERAL UNSECURED CLAIM           INTEREST RATE: 0.00%
         PO BOX 71083
         CHARLOTTE, NC 28272-1083
   5     CHASE CARD SERVICES                7156                    $0.00      UNSECURED
         PO BOX 94014                         Treatment of Scheduled Claim:    NOT FILED
         PALATINE, IL 60094-4014             GENERAL UNSECURED CLAIM           INTEREST RATE: 0.00%


   6     CHASE CARD SERVICES                0247                    $0.00      UNSECURED
         PO BOX 94014                         Treatment of Scheduled Claim:    NOT FILED
         PALATINE, IL 60094-4014             GENERAL UNSECURED CLAIM           INTEREST RATE: 0.00%


   9     FIRST NATIONAL BANK OF OMAHA       9820                  $18,693.72   UNSECURED
         % BRUMBAUGH & QUANDAHL PC           Treatment of Claim:               CLAIM FILED
         LLC                            GENERAL UNSECURED CLAIM                INTEREST RATE: 0.00%
         4885 S 118TH ST
         STE 100
         OMAHA, NE 68137
  12     GRANITE STATE MANAGEMENT & RESOURCES
                                       5610                   $34,647.62       UNSECURED
         % US DEPARTMENT OF EDUCATION        Treatment of Claim:               CLAIM FILED
         PO BOX 105291                  GENERAL UNSECURED CLAIM                INTEREST RATE: 0.00%
         ATLANTA, GA 30348                                                     student loans

   7     LVNV FUNDING LLC                   5359                  $7,820.38    UNSECURED
         % RESURGENT CAPITAL SERVICES             Treatment of Claim:          CLAIM FILED
         PO BOX 10587                        GENERAL UNSECURED CLAIM           INTEREST RATE: 0.00%
         GREENVILLE, SC 29603-0587

   8     LVNV FUNDING LLC                   3970                  $12,675.86   UNSECURED
         % RESURGENT CAPITAL SERVICES             Treatment of Claim:          CLAIM FILED
         PO BOX 10587                        GENERAL UNSECURED CLAIM           INTEREST RATE: 0.00%
         GREENVILLE, SC 29603-0587

  10     NORDSTROM INC                   5529                    $508.59       UNSECURED
         % JEFFERSON CAPITAL SYSTEMS LLC       Treatment of Claim:             CLAIM FILED
         PO BOX 772813                    GENERAL UNSECURED CLAIM              INTEREST RATE: 0.00%
         CHICAGO, IL 60677-2813                                                TD Bank
Trustee   Creditor Name and Address      Account Number            Amount    Classification/Comments
Claim ID#
    4     PORTFOLIO RECOVERY ASSOCIATES LLC
                                         2775                      $122.95   UNSECURED
          PO BOX 12914                           Treatment of Claim:         CLAIM FILED
          NORFOLK, VA 23541               GENERAL UNSECURED CLAIM            INTEREST RATE: 0.00%
                                                                             Neiman Marcus

   1     RANDOLPH BROOKS FEDERAL CREDIT5610
                                        UNION                  $89,924.69    SECURED MORTGAGE
         PO BOX 2097                          Treatment of Claim:            CLAIM FILED
         UNIVERSAL CITY, TX 78148-2416  PAID DIRECTLY BY DEBTOR(S)           INTEREST RATE: 0.00%
                                                                             11308 Brixey Lane

  11     RANDOLPH BROOKS FEDERAL CREDIT5610
                                        UNION                 $10,354.20     UNSECURED
         PO BOX 2097                         Treatment of Claim:             CLAIM FILED
         UNIVERSAL CITY, TX 78148-2416  GENERAL UNSECURED CLAIM              INTEREST RATE: 0.00%
